Title: To Benjamin Franklin from Maximilien de Robespierre, 1 October 1783
From: Robespierre, Maximilien de
To: Franklin, Benjamin


          
            Monsieur
            a arras ce 1 8bre 1783
          
          Une sentence de proscription rendue par les échevins de st. omer contre Les conducteurs électriques m’a présenté l’occasion de plaider au conseil d’artois la cause d’une découverte sublime, dont le genre humain vous est redevable. Le desir de contribuer a déraciner les préjugés qui s’opposoient à ses progrès dans notre province m’a porté à faire imprimer le plaidoyer que j’ai prononcé dans cette affaire. J’ose espérer,

Monsieur, que vous daignerez recevoir avec bonté un éxemplaire de cet ouvrage, dont l’objet étoit d’engager mes concitoiens à accepter un de vos bienfaits: heureux d’avoir pu etre utile à mon pays, en déterminant ses premiers magistrats à accueillir cette importante découverte; plus heureux encore si je puis joindre à cet avantage l’honneur d’obtenir le suffrage d’un homme dont le moindre mèrite est d’etre le plus illustre sçavant de l’Univers.
          J’ai l’honneur d’etre avec respect Monsieur votre tres humble et tres obéissant serviteur
          
            de Robespierre,avocat au conseil d’artois
          
        